       Case 4:19-cr-06063-SMJ       ECF No. 75   filed 01/15/20   PageID.271 Page 1 of 2




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Stephanie Van Marter
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,                    )
 9
                                                  )
10                     Plaintiff,                 )        4:19-CR-06063-SMJ
11
                                                  )        2:19-CR-00183-SMJ
           vs.                                    )
12                                                )   Motion To Expedite Hearing
13
     MONICA PESINA,                               )
     NICHOLAS SEAN CARTER                         )   Date: 1/17/2020 @ 6:30 p.m.
14                                                )   Without Oral Argument
15
                       Defendants.                )

16         Plaintiff, United States of America, by and through William D. Hyslop, United
17 States Attorney for the Eastern District of Washington, and Stephanie Van Marter,

18 Assistant United States Attorneys for the Eastern District of Washington, submits the

19 following Motion To Expedite Hearing without oral argument on the United States’
20 Motion For Extension Of Time To File Response to Defendant’s Motion and

21 Memorandum Re: Suppression of Evidence, Motion and Memorandum to Suppress

22 Statements and Evidence (ECF No. 70 and 71).

23
           DATED January 15, 2020.
24                                          William D. Hyslop
25                                          United States Attorney

26                                          s/ Stephanie Van Marter
27                                          Stephanie Van Marter
                                            Assistant United States Attorney
28

29 Motion to Expedite Hearing - 1
       Case 4:19-cr-06063-SMJ     ECF No. 75    filed 01/15/20   PageID.272 Page 2 of 2




                                       CERTIFICATION
 1
           I hereby certify that on January 15, 2020, I electronically filed the foregoing
 2
     with the Clerk of the Court using the CM/ECF System which will send notification of
 3
     such filing to the following, and/or I hereby certify that I have mailed by United States
 4
     Postal Service the document to the following non-CM/ECF participant(s):
 5

 6         Adam R. Pechtel
           Pechtel Law PLLC
 7
           21 N Cascade St
 8         Kennewick, WA 99336
 9
           Nicholas Marchi
10         Carney & Marchi, PS
           7502 W Deschutes Place
11
           Kennewick, WA 99336
12                                          s/Stephanie Van Marter
                                            Stephanie Van Marter
13
                                            Assistant United States Attorney
14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

29 Motion to Expedite Hearing - 2
